Citation Nr: 1437292	
Decision Date: 08/20/14    Archive Date: 08/27/14

DOCKET NO.  10-45 936	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Houston, Texas


THE ISSUES

1. Entitlement to service connection for traumatic arthritis of the left ankle, to include as secondary to service-connected right ankle disability.

2. Entitlement to service connection for a claimed right ear hearing loss disability.

3. Entitlement to service connection for a left ear hearing loss disability.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. Nichols, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1979 to January 1999.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a May 2009 decision of the RO.  

The Veteran testified before the undersigned Veterans Law Judge at a March 2013 hearing held at the RO; the transcript of that hearing is of record.

In January 2014, the Board remanded the matter for further evidentiary development.

A review of the Virtual VA paperless claims processing system reveals documents duplicative of the ones in the paper file with the exception of the March 2013 Board Hearing transcript.  There are no uploaded documents in the Veterans Benefits Management System (VBMS) at this time. 


FINDINGS OF FACT

1. The currently demonstrated traumatic arthritis of the left ankle is shown as likely as not to have had its clinical onset due to injuries sustained during the Veteran's lengthy period of active service.   

2. The Veteran currently is not shown to have a right ear hearing loss disability for VA compensation purposes.

3. The Veteran is shown as likely as not have a left ear hearing loss disability that is causally linked by his credible lay assertions to his exposure to harmful noise levels incident to his duties during his lengthy period of active service.



CONCLUSIONS OF LAW

1. By extending the benefit of the doubt to the Veteran, his left knee disability manifested by traumatic arthritis is due to disease or injury that was incurred in active service.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2013).

2. The claim of service connection for a right ear hearing loss disability must be denied by operation of law.  38 U.S.C.A. §§ 1101, 1110, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.303, 3.385 (2013).

3. By extending the benefit of the doubt to the Veteran, his left ear hearing loss disability is due to disease or injury that was incurred in active service.  38 U.S.C.A. §§ 1110, 1112, 1154, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2013).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R. § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate the claim. 

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA receives a complete or substantially complete application for benefits, it will notify the claimant of (1) any information and medical or lay evidence that is necessary to substantiate the claim, (2) what portion of the information and evidence VA will obtain, and (3) what portion of the information and evidence the claimant is to provide. 

The VCAA notice requirements apply to all five elements of a service connection claim.  The five elements are: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

The VCAA notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

The RO provided a pre-adjudication VCAA notice letter in January 2009.  The Veteran was notified of the evidence needed to substantiate the claim for service connection, as well as what information and evidence must be submitted by the Veteran, what information and evidence would be obtained by VA, and the provisions for disability ratings and for the effective date of the claim. 

VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  

This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).  

VA has fulfilled its duty to assist in obtaining identified and available evidence needed to substantiate the claim.  Service treatment records, post-service medical records, and lay statements have been associated with the record.  

The Veteran was afforded a VA examination in September 2009 for his hearing loss claim.  Pursuant to a Board remand in January 2014, VA afforded the Veteran an adequate examination and obtained a medical etiological opinion with respect to his claimed hearing loss disability.  

The VA examiner in this regard is found to have reviewed the evidence of record, considered the Veteran's history and statements, conducted a complete audiological examination, and rendered a medical opinion.  

Thus, the Board finds that the RO substantially complied with the Board's remand instructions with respect to the hearing loss issue.  See Donnellan v. Shinseki, 24 Vet. App. 167, 176 (2010) ("It is substantial compliance, not absolute compliance, that is required" under Stegall v. West) (citing Dyment v. West, 13 Vet. App. 141, 146-47 (1999)).

During the hearing, the VLJ discussed with the Veteran the issues on appeal, the evidence required to substantiate the claim, and asked questions to elicit information relevant to the claim.  This action properly supplemented VA's compliance with VCAA, 38 C.F.R. § 3.103, and Bryant v. Shinseki, 23 Vet. App. 488 (2010).  

As the Veteran has not identified any additional evidence pertinent to the claim and as there are no additional records to obtain, the Board concludes that no further assistance to the Veteran in developing the facts pertinent to the claim is required to comply with the duty to assist.

Regarding the left ankle and left ear hearing loss disorders, to the extent the action taken herein below is favorable to the Veteran, further discussion of VCAA is not necessary at this time.

For these reasons, the Board finds that VA has complied with the VCAA's notification and assistance requirements, and therefore appellate review may proceed without prejudice to the Veteran.


Pertinent Law and Analysis

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  

Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009).

Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d). 

For a Veteran who served 90 days or more of active service after December 31, 1946, there is a presumption of service connection for conditions such as arthritis or organic disease of the nervous system (e.g., sensorineural hearing loss), if the disability is manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309 (2013).  

For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  

Continuity of symptomatology after discharge is required where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  38 C.F.R. § 3.303(b); See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (the theory of continuity of symptomatology can be used only in cases involving those conditions explicitly recognized as chronic as per 38 C.F.R. § 3.309(a)).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b).


Left Ankle Disability

The Veteran avers that his left ankle condition is caused or aggravated by his service-connected right ankle disability.  Specifically, he reports having his left ankle worsen because he favors it in light of his right ankle.  

The Veteran has also stated that, although he was not diagnosed with a left ankle problem in service, he was seen several times by physicians for his right ankle and was constantly playing sports and engaging in activities that would affect both of his ankles in service and thereafter.  

Service connection is warranted for a disability which is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Such secondary service connection is warranted for any increase in severity of a nonservice-connected disability that is proximately due to or the result of a service-connected disability.  38 C.F.R. § 3.310(b).  

In support of his claim, as mentioned, the Veteran has presented competent and credible testimony with respect to the symptomatology associated with his left ankle disability.  See Layno v. Brown, 6 Vet. App. 465 (1994).  

A letter from private treating physician, Dr. T.T., indicated that he had been treating the Veteran since 1999 due to ongoing medical conditions.  He stated that the Veteran had a history of severe left ankle sprain, but continued to run on the ankle.  He also stated that, due to overcompensation from not having a normal rotation of his right ankle, he suffered from neck and back pain as well.  

While Dr. T.T. did not explicitly state that the left ankle disability was caused or aggravated by a right ankle disability, when considering his statements in conjunction with the Veteran's testimony of injuring his left ankle during service, the Board finds this evidence to be probative.  

There is a negative nexus opinion provided by the March 2014 VA examiner who stated generally that there existed no medical or biomedical evidence that one joint caused injury or arthritis in the opposite extremity.  He also did not find the Veteran to have a chronic left ankle disability associated with and/or aggravated by service.  

The Board cannot assign more than limited probative value to an opinion stated in such general terms and one that does not provide supporting rationale as it pertains to the Veteran's specific case.  

As such, the Board find that the evidence to be in relative equipoise on the question of whether the current left ankle disability manifested by traumatic arthritis is due to repeated injuries sustained incident to his strenuous activities during his long period of active duty.  

In resolving all reasonable doubt in the Veteran's favor, service connection is warranted.  See 38 U.S.C.A. § 5107(b).


Hearing Loss Disability

In addition to the general regulations for service connection, there are also specific requirements regarding what constitutes a hearing loss disability under VA law.  

The threshold for normal hearing is from 0 to 20 decibels at the tested frequencies of 500, 1000, 2000, 3000, and 4000 Hertz, and a higher threshold level indicates some degree of hearing impairment, but not necessarily a hearing loss disability under 38 C.F.R. § 3.385.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993) (citing as authority Current Medical Diagnosis and Treatment, 110-11 (Stephen A. Schroeder et al. eds. (1988)).

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

The existence of a current disability is the cornerstone of a claim for VA disability compensation.  38 U.S.C.A. § 1110; see Degmetich v. Brown, 104 F. 3d 1328 (1997) (holding that interpretation of sections 1110 and 1131 of the statute as requiring the existence of a present disability for VA compensation purposes cannot be considered arbitrary).


Right Ear 

With regards to the right ear, the threshold question that must be addressed is whether the Veteran has a right ear hearing loss disability within the meaning of VA regulations.

The Veteran contends that he has a current hearing loss disability that is due to noise exposure in service.  His DD Form 214 shows his military occupational specialty is consistent with the Veteran's claim that he was routinely exposed to hazardous noise as he was an antitank assaultman.  Therefore, the Board concedes that the Veteran was exposed to hazardous noise in service.  See 38 U.S.C.A. § 1154(a).  

In considering the evidence of record under the law and regulations as set forth, the Board concludes that the claim of service connection for a right ear hearing loss must be denied because the Veteran currently is not shown to have a hearing loss disability in his right ear for VA compensation purposes.  

The Veteran's service treatment records show no complaints, treatment, or diagnosis of this disorder.  In-service audiograms taken in 1983, 1984, 1985, 1988, 1994, and 1998 show that he did not exhibit a hearing loss "disability" in his right ear for VA purposes.  See 38 C.F.R. § 3.385.  Upon separation in November 1998, the Veteran's puretone thresholds in decibels at 500, 1000, 2000, 3000 and 4000 Hertz were 10, 10, 10, 5 and 10 in the right ear.  

The post service audiograms also showed that the Veteran does not have a right ear hearing loss disability pursuant to VA standards during the pendency of the appeal.  

A private January 2009 audiogram (barely legible) showed that, although the Veteran has a left ear hearing loss disability (see infra), he did not have a right ear hearing loss disability pursuant to VA standards.  

The Board notes that the 3000 Hertz category was not addressed for either ear, but at other relevant puretone thresholds at 500, 1000, 2000, and 4000 Hertz, results were 25, 35, 35, and 20 decibels in the right ear.  

The Veteran underwent a VA audiometric examination in April 2009 where he was found to have normal hearing in both ears.  Upon testing, puretone thresholds (air conduction) in decibels at 500, 1000, 2000, 3000 and 4000 Hertz were those of 25, 25, 20, 20 and 20, respectively, for the right ear (bone conduction results were no different).  The speech recognition score using the Maryland CNC Test was 96 percent in the right ear.  

Lastly, on VA examination in March 2014, the Veteran again underwent audiometric testing.  The audiogram shows puretone thresholds in decibels at 500, 1000, 2000, 3000 and 4000 Hertz were 15, 15, 15, 10 and 15 in the right ear.  The speech recognition score using the Maryland CNC Test was 98 percent in the right ear.  Thus, on this record, the VA audiometric testing showed that the Veteran did not meet the VA regulations for a hearing loss "disability" under 38 C.F.R. § 3.385.

In support of his claim, the Veteran submitted post-service private treatment records and a letter from his treating physician, Dr. T.T., who relayed a possible connection between the Veteran's hearing loss and noise exposure in service.  See March 2013 Letter.  However, this letter does not provide any objective testing of hearing acuity by which the Veteran's claimed hearing loss could be measured.

On this record, the testing results from service through the pendency of the appeal do not establish current right ear hearing loss disability as defined by 38 C.F.R. § 3.385, as the auditory thresholds were not 40 decibels or greater at any of the frequencies, the auditory thresholds at minimum of three frequencies were not 26 decibels or greater, and the Maryland CNC speech recognition scores were not less than 94 percent.  See 38 C.F.R. § 3.385.  

Consequently, the Veteran does not meet the objective threshold for a right ear hearing loss disability under VA regulation.  See 38 C.F.R. §§ 3.303, 3.385.

In summary, no evidence of record establishes the existence of a right ear hearing loss disability under the clear requirements of 38 C.F.R. § 3.385, as set forth.  In Palczewski v. Nicholson, 21 Vet. App. 174, 178-80 (2007), the Court specifically upheld the validity of 38 C.F.R. § 3.385 to define hearing loss for VA compensation purposes.  

The Board acknowledges the Veteran's competent and credible reported history of his in-service noise exposure and subsequent hearing difficulties.  Nonetheless, while laypersons are sometimes competent to provide opinions regarding etiology and diagnosis, see Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007), in this case, the Board finds that the specific audiological results shown on examination are more probative evidence as to whether the Veteran has a current right ear hearing loss disability for VA purposes than the Veteran's lay assertions.

The existence of a current disability is the cornerstone of a claim for VA disability compensation.  38 U.S.C.A. § 1110, 1131; see Degmetich, 104 F.3d at 1328, 1332 (holding that interpretation of sections 1110 and 1131 of the statute as requiring the existence of a present disability for VA compensation purposes cannot be considered arbitrary).  

The evidence must show that the Veteran currently has the disability for which benefits are being claimed.  Because the evidence shows that the Veteran does not have a right ear hearing loss disability during the pendency of the appeal, the Board finds that the Veteran is not entitled to service connection.

As the weight of the evidence is against the Veteran's claim, the benefit-of-the-doubt rule does not apply in the case of the right ear.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).


Left Ear

With respect to his left ear, the Veteran has demonstrated that he has met the hearing loss disability standard pursuant to VA regulations for the left ear as evidenced by a January 2009 private audiogram.  Though the results of the testing are faded on the examination report, the Board was able to discern that the Veteran's testing results in puretone thresholds in decibels were, relevantly speaking, 30 decibels at 500 Hertz, 50 decibels at 1000 Hertz, and 30 decibels at 2000 Hertz.  The 3000 Hertz category was not indicated, but the Board finds that the evidence is sufficient enough to qualify as a hearing loss disability pursuant to 38 C.F.R. § 3.385.  Thus, there is the presence of a current disability during the period of the appeal.  

The service treatment records show that, although the Veteran did not exhibit a left ear hearing loss disability upon separation, an October 1985 audiogram demonstrates that the Veteran had a left ear hearing loss disability pursuant to VA regulations.  

Relevantly speaking, the results were 30 decibels in the 1000 and 2000 Hertz categories, and 35 decibels at 4000 Hertz.  Thus, there is in-service evidence of a left ear hearing loss disability.

As for nexus, in addition to the Veteran's competent and credible testimony, the March 2014 VA audiologist, upon examination, found that there was a permanent positive threshold shift in the Veteran's left ear, which was consistent with his in-service noise exposure.  

To the extent that a left ear hearing loss disability has already been demonstrated on the record (January 2009), the Veteran's test results at the March 2014 examination did not show a left ear hearing loss disability for VA purposes.  

As such, the Board finds that  the evidence is in relative equipoise in showing that the Veteran as likely as not has a left hearing loss disability that can be linked to hazardous noise exposure during service.  

In resolving all reasonable doubt in the Veteran's favor, service connection is warranted.


ORDER

Service connection for traumatic arthritis of the left ankle, to include as secondary to the service-connected right ankle and back disabilities, is granted.

The claim of service connection for a right ear hearing loss disability is denied.

Service connection for a left ear hearing loss disability is granted.


____________________________________________
STEPHEN L. WILKINS 
Veterans Law Judge, 
Board of Veterans' Appeals



Department of Veterans Affairs


